This opinion is subject to administrative correction before final disposition.




                                Before
                   GASTON, HOLIFIELD, and HOUTZ
                       Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                       Timothy BORK
      Hospital Corpsman First Class (E-6), U.S. Navy (Retired)
                            Appellant

                             No. 202000191

                        _________________________

                         Decided: 20 January 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              Chad C. Temple

 Sentence adjudged 15 May 2020 by a general court-martial convened at
 Naval Base San Diego, California, consisting of a military judge sitting
 alone. Sentence approved by the convening authority: confinement for
 six years and a dishonorable discharge.

                            For Appellant:
                  Captain Daniel J. McCoy, JAGC, USN

                              For Appellee:
                  Lieutenant Nicholas Hathaway, USCG
                    Major Clayton L. Wiggins, USMC
                   United States v. Bork, NMCCA No. 202000191
                               Opinion of the Court

                             _________________________

            This opinion does not serve as binding precedent, but
                 may be cited as persuasive authority under
                  NMCCA Rule of Appellate Procedure 30.2.

                             _________________________

PER CURIAM:
    Appellant was convicted, pursuant to his pleas, of one specification of sex-
ual assault of a child and four specifications of sexual abuse of a child, in vio-
lation of Article 120b, Uniform Code of Military Justice [UCMJ], 1 for discuss-
ing, viewing, and engaging in various sexual activity with a 15-year-old.
    Appellant asserts two assignments of error [AOEs]: (1) that Article 2(a)(6),
UCMJ, violates Fifth Amendment equal protection by subjecting members of
the Fleet Reserve to UCMJ jurisdiction while excluding Reservists and Reserve
retirees from such jurisdiction when not on active duty; and (2) that Appellant,
a Fleet Reservist, does not have a sufficient current connection to the military
for Congress to subject him to constant UCMJ jurisdiction. We find no preju-
dicial error and affirm.

                                   I. DISCUSSION

    Appellant was an active-duty Sailor for 21 years before retiring and becom-
ing a member of the Fleet Reserve, in which status he committed the offenses
for which he was convicted at court-martial. In United States v. Begani, which
was decided after the parties submitted their briefs, our superior court held
that Article 2(a)(6)’s subjecting of members of the Fleet Reserve and not retired
Reservists to UCMJ jurisdiction does not violate equal protection. 2 In the same
case, which is binding precedent on this Court, our superior court reiterated




    1   10 U.S.C. § 920b.
    2 United States v. Begani, 81 M.J. 273, 281 (C.A.A.F. 2021), cert. denied, ___ U.S.
___, 211 L. Ed. 2d 400 (2021). We find the court’s reasoning applies equally with respect
to the exclusion from UCMJ jurisdiction of non-retired Reservists when not on active
duty.



                                           2
                  United States v. Bork, NMCCA No. 202000191
                              Opinion of the Court

its previous holding that members of the Fleet Reserve have a sufficient cur-
rent connection to the military such that Congress may constitutionally subject
them to UCMJ jurisdiction. 3 We therefore find no merit in Appellant’s AOEs.

                                 II. CONCLUSION

   After careful consideration of the record and briefs of appellate counsel, we
have determined that the findings and sentence are correct in law and fact and
that no error materially prejudicial to Appellant’s substantial rights occurred. 4
   The findings and sentence are AFFIRMED.


                                  FOR THE COURT:




                                  RODGER A. DREW, JR.
                                  Clerk of Court




   3   Id.
   4   Articles 59 & 66, UCMJ.


                                        3